     Case 1:21-cr-00047-LMB Document 2 Filed 12/28/20 Page 1 of 16 PageID# 2




                             UNITED STATES DISTRICT COURT

                              EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

UNITED STATES OF AMERICA
v.                                                 Case No. 1:20-MJ-358

BENJAMIN BURDICK,
                         Defendant.


                           AFFIDAVIT IN SUPPORT OF
                  A CRIMINAL COMPLAINT AND ARREST WARRANT

        I, Jacob Ellis, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

        1.     I have been a Special Agent with the Food and Drug Administration – Office of

Criminal Investigations (FDA-OCI) since February 2015. I have received training related to

cybercrime investigations, and am familiar with the tactics, methods and techniques of persons

who unlawfully market and distribute drugs via internet websites. I have participated in the

execution of numerous search warrants, of which the majority involved misbranded, adulterated,

counterfeit, and/or stolen medical products, including drugs. Before working for FDA-OCI, I

conducted criminal investigations into violations of credit card fraud, identity theft, money

laundering, and wire/mail fraud as a Special Agent with the United States Secret Service for

approximately ten years. I have experience investigating violations of narcotics trafficking

offenses and computer-facilitated crimes. I have participated in the execution of numerous

search and arrest warrants pertaining to counterfeit drugs and illegal narcotics, paraphernalia

related to the use of illegal narcotics, monies or proceeds derived from the sale of counterfeit

drugs and illegal narcotics, and records, ledgers, and documents pertaining to the purchase and
   Case 1:21-cr-00047-LMB Document 2 Filed 12/28/20 Page 2 of 16 PageID# 3




sale of counterfeit drugs and controlled substances. I have also conducted and participated in

counterfeit drug and narcotics investigations resulting in the arrests and convictions of drug

distributors, and seizures of counterfeit drugs and controlled substances. As a result, I am

familiar with the use, effects, distribution techniques, appearance, and method of manufacture of

counterfeit drugs and controlled substances. Additionally, I am familiar with the functioning and

structure of counterfeit drug and narcotics markets operating on internet-based Darknet sites

(“Darknet markets”), including the operations of Darknet market administrators (“admins”), the

sellers on such markets (“vendors”), and the purchasers on such markets (“buyers”).

       2.      The facts in this Affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. I make this affidavit in

support of an application for a criminal complaint and arrest warrant for Benjamin Burdick

(“BURDICK”). This affidavit is intended to show that there is sufficient probable cause for the

requested warrant and does not set forth all of my knowledge about this matter. I submit that this

affidavit sets forth probable cause to believe that BURDICK has committed the following federal

offense: knowingly selling and dispensing, and holding for sale and dispensing, counterfeit

drugs, in violation of Title 21, United States Code, Sections 331(i)(3) and 333(b)(8).

                                    TECHNICAL BACKGROUND

       3.      Digital currency (also known as crypto-currency) is generally defined as an

electronic-sourced unit of value that can be used as a substitute for fiat currency (i.e. currency

created and regulated by a government). Digital currency exists entirely on the internet and is

not stored in any physical form. Digital currency is not issued by any government, bank, or

company and is instead generated and controlled through computer software operating on a

decentralized peer-to-peer network. Digital currency is not illegal in the United States and may

                                                2
    Case 1:21-cr-00047-LMB Document 2 Filed 12/28/20 Page 3 of 16 PageID# 4




be used for legitimate financial transactions.        However, digital currency is often used for

conducting illegal transactions, such as the sale of controlled substances.

       4.      Bitcoin 1 is a type of digital currency. Bitcoin payments are recorded in a public

ledger that is maintained by peer-to-peer verification and is thus not maintained by a single

administrator or entity. Individuals can acquire Bitcoins either by “mining” or by purchasing

Bitcoins from other individuals. An individual can “mine” for Bitcoins by allowing his/her

computing power to verify and record the Bitcoin payments into a public ledger. Individuals are

rewarded for this by being given newly created Bitcoins.

       5.      An individual can send and receive Bitcoins through peer-to-peer digital

transactions or by using a third-party broker. Such transactions can be done on any type of

computer, including laptop computers and smart phones.

       6.      Bitcoins can be stored in digital “wallets.” A digital wallet essentially stores the

access code that allows an individual to conduct Bitcoin transactions on the public ledger. To

access Bitcoins on the public ledger, an individual must use a public address (or “public key”)

and a private address (or “private key”). The public address can be analogized to an account

number while the private key is like the password to access that account.

       7.      Even though the public addresses of those engaging in Bitcoin transactions are

recorded on the public ledger, the true identities of the individuals or entities behind the public

addresses are not recorded. If, however, a real individual or entity is linked to a public address, it



1
 As of September 22, 2020, the value of one Bitcoin was approximately $10,477.80 USD based
on Morningstar for Currency and Coinbase for Cryptocurrency. As of December 17, 2020, the
value of one Bitcoin was approximately $23,252 USD based on Morningstar for Currency and
Coinbase for Cryptocurrency.

                                                  3
   Case 1:21-cr-00047-LMB Document 2 Filed 12/28/20 Page 4 of 16 PageID# 5




would be possible to determine what transactions were conducted by that individual or entity.

Bitcoin transactions are, therefore, described as “pseudonymous,” meaning they are partially

anonymous.

       8.      Through the dark web or Darknet, which are websites accessible only through

encrypted means, individuals have established online marketplaces for narcotics and other illegal

items. These markets often only accept payment through digital currencies, such as Bitcoin.

Accordingly, a large amount of Bitcoin sales or purchases by an individual is often an indicator

that the individual is involved in narcotics trafficking or the distribution of other illegal items.

Individuals intending to purchase illegal items on Darknet websites need to purchase or barter for

Bitcoins. Further, individuals who have received Bitcoin as proceeds of illegal sales on Darknet

websites need to sell their Bitcoin to convert them to fiat (government-backed) currency. Such

purchases and sales are often facilitated by peer-to-peer Bitcoin exchangers, who advertise their

services on websites designed to facilitate such transactions.

       9.      Darknet sites, such as Empire, Cryptonia, and Apollon, primarily operate on the

Tor network. The Tor network (“Tor”) is a special network of computers on the Internet,

distributed around the world, that is designed to conceal the true Internet Protocol (“IP”)

addresses of the computers accessing the network, and, thereby, the locations and identities of

the network’s users. Tor likewise enables websites to operate on the network in a way that

conceals the true IP addresses of the computer servers hosting the websites, which are referred to

as “hidden services” or “onion services” (“hidden services”) on the Tor network. Such “hidden

services” operating on Tor have complex web addresses, generated by a computer algorithm,

which end in “.onion” and can only be accessed through specific web browser software designed



                                                 4
   Case 1:21-cr-00047-LMB Document 2 Filed 12/28/20 Page 5 of 16 PageID# 6




or adapted to access the Tor network. These addresses are either 16 characters long (version 2 or

v2) or 56 characters long (version 3 or v3).

                                           PROBABLE CAUSE

        10.     Since June 2019 until the present, FDA-OCI has been conducting a criminal

investigation into a darknet market vendor operating under the name RANGOON. A darknet

market is a hidden commercial website that operates via the darkweb. Darknet markets operate

as black markets, selling or brokering transactions involving drugs, cyber-arms, weapons,

counterfeit currency, stolen credit card details, forged documents, unlicensed pharmaceuticals,

steroids, and other illicit goods, as well as the sale of legal products.

        11.     The individual who controls RANGOON has been distributing pills marketed as

Xanax® (which, based on my experience, I know is the brand name for alprazolam produced by

Pfizer US Pharmaceuticals Group) on Empire Market, a darknet marketplace. However, these

pills actually contain other substances, including flualprazolam, which, based on my training and

experience, is a more potent substance than alprazolam that has not been approved for use or sale

in the United States by the FDA.

        12.     According to the vendor profile page for RANGOON, the Empire Market seller

account was created on or about April 20, 2019. On the Empire Market, RANGOON listed for

sale “4mg Xanax bars, these bars are pressed with 4mgs of Alprazolam per bar, I ship every day

the post-office is open.” Based on my training and experience, the use of the term “pressed”

implies that the pills were created outside of the legal manufacturing process. “Pressed” is a

common term used on the dark web to indicate to buyers that the pills are not genuine pharmacy

grade, but rather manufactured by someone using a pill press. Furthermore, while the pills are

marketed as containing 4 mg of alprazolam, based on my experience with pharmaceutical and

                                                   5
    Case 1:21-cr-00047-LMB Document 2 Filed 12/28/20 Page 6 of 16 PageID# 7




counterfeit drugs, Pfizer Pharmaceutical Group does not produce Xanax® pills with that quantity

of alprazolam.

         13.      Empire Market is no longer operating as of August 2020.                             The moniker

RANGOON, however, continues to be utilized for illicit activities on Dark Market, a darknet

marketplace. In total, federal law enforcement agents have purchased pills from RANGOON on

at least six occasions, four of which are described further below.

               UNDERCOVER PURCHASES FROM RANGOON ON EMPIRE MARKET

         14.      In or about June 2019, an undercover FDA-OCI agent ordered 200 4mg 2 Xanax®

pills from RANGOON via Empire Market. The total cost of the purchase was $300, or $1.50 per

pill. 3 On or about July 2, 2019, the FDA-OCI agent picked up the package ordered from

RANGOON, which was found to contain 213 pills. These pills were white in color, rectangular

in shape, and bore the letters “XANAX” on one side and “2” on the other. Based on my training

and experience, these markings are consistent with the FDA approved Xanax® 2mg pills

produced by Pfizer US Pharmaceuticals Group. The pills were sent to the FDA lab for testing

and were found to contain flualprazolam and microcrystalline cellulose.                          I know from my

training and experience that flualprazolam is a chemical analog of alprazolam, the active

pharmaceutical ingredient in genuine Xanax®. Flualprazolam has not been approved for use or

sale in the United States by the FDA. Microcrystalline cellulose is a binder often added during

the pressing of pills to hold the ingredients together. Further, the FDA lab utilized alternate light




2
 Based on my experience, “4” in “4mg” refers to the quantity of alprazolam in a pill, not the total weight of the pill.
3
 The payment was made in bitcoin directly through an escrow wallet controlled by Empire Market. The money is
held in escrow until the product is delivered, at which point the buyer releases the funds from escrow to the seller.
Law enforcement has been unable to trace the bitcoin.
                                                           6
   Case 1:21-cr-00047-LMB Document 2 Filed 12/28/20 Page 7 of 16 PageID# 8




sources (hereinafter, “ALS”), and determined that the pills were not visually consistent with

authentic Xanax® 2mg pills manufactured by Pfizer.

       15.    The pills were shipped to Dulles, Virginia in a U.S. Postal Service (“USPS”)

Priority Mail Express envelope from the Inverness, FL area. The return address of the package

included a fictitious name and address. The pills in this package were separately wrapped in

eight clear zip lock bags. Each zip lock bag was secured inside of a silver mylar-style zip lock

bag, placed in a yellow padded envelope, and then placed in the USPS Priority Mail Express

envelope. Based on my training and experience, this method of packaging is used in an effort to

deter law enforcement efforts from determining the contents of the package. Furthermore, the

parcel bore postage purchased from a postage company that only accepts cryptocurrency as

payment for postage purchased, and came from account C26321 with the postage company. All

other parcels received from RANGOON pursuant to undercover purchases, and an intercepted

parcel from RANGOON destined for Reston, Virginia, as described further below, bore postage

from the same account.

       16.    In or about August 2019, an undercover FDA-OCI agent ordered 200 4mg

Xanax® pills from RANGOON via Empire Market. The total cost of the purchase was $300, or

$1.50 per pill. On or about August 12, 2019, the FDA-OCI agent picked up the package ordered

from RANGOON, which was found to contain 220 pills. These pills were white in color,

rectangular in shape, and bore the letters “XANAX” on one side and “2” on the other. Based on

my training and experience, these markings are consistent with the FDA approved Xanax® 2mg

pills produced by Pfizer US Pharmaceuticals Group. The pills were sent to the FDA lab for

testing and were found to contain flualprazolam and microcrystalline cellulose. Further, the



                                               7
   Case 1:21-cr-00047-LMB Document 2 Filed 12/28/20 Page 8 of 16 PageID# 9




FDA lab utilized ALS, and determined that the pills were not visually consistent with authentic

Xanax® 2mg pills manufactured by Pfizer.

       17.     The pills were shipped to Alexandria, Virginia in a USPS Priority Mail Express

envelope from the Brooksville, FL area. The return address of the package was “Dale Walker,

PO Box 155, Brooksville, FL 34605.” The pills in this package were secured in one vacuum

sealed bag, which was placed into a yellow padded envelope, which in turn was placed in the

USPS Priority Mail Express envelope. Based on my training and experience, this method of

packaging is used in an effort to deter law enforcement efforts from determining the contents of

the package.

       18.     In or about May 2020, an undercover FDA-OCI agent ordered 200 4mg Xanax®

pills from RANGOON via Empire Market. The total cost of the purchase was $300, or $1.50 per

pill. On or about May 27, 2020, the FDA-OCI agent picked up the package ordered from

RANGOON, which was found to contain approximately 200 pills. These pills were white in

color, rectangular in shape, and bore the letters “XANAX” on one side and “2” on the other.

Based on my training and experience, these markings are consistent with the FDA approved

Xanax® 2mg pills produced by Pfizer US Pharmaceuticals Group. The pills were sent to the

FDA lab for testing and were found to contain etizolam, alprazolam, and adinazolam. Etizolam

and adinazolam are chemical analogs of alprazolam. Neither substance has been approved for

use or sale in the United States by the FDA.

       19.     The pills were shipped to Alexandria, Virginia in a USPS Priority Mail envelope

from the Floral City, FL, area. The return address of the package was “Dale Walker, PO Box

1167 Floral City, FL 34436.” The pills in this package were secured in four zip lock bags, which

was placed in a silver mylar zip lock bag, which was placed in a yellow padded envelope, before

                                               8
  Case 1:21-cr-00047-LMB Document 2 Filed 12/28/20 Page 9 of 16 PageID# 10




finally being placed in the USPS Priority Mail envelope. This packaging is consistent with the

packaging used in the undercover purchase from RANGOON in or about June 2019. Based on

my training and experience, this this method of packaging is used in an effort to deter law

enforcement efforts from determining the contents of the package.

       REVIEW OF U.S. POSTAL SERVICE RECORDS AND OTHER INFORMATION

       20.     A review of USPS business records revealed P.O. Box 1167 was opened on

January 16, 2019, in the name “Dale Walker” at the Floral City Post Office located at 7667 S.

Florida Avenue, Floral City, FL (hereinafter, “Floral City USPS”).     A Florida driver’s license

was presented at the time of application. Checks of the Florida Department of Motor Vehicle

established that the “Dale Walker” driver’s license was counterfeit. Further, the P.O. Box fee

was paid in cash.

       21.     Analysis of USPS business records revealed that between March 2019 and August

2020, P.O. Box 1167 received at least 22 parcels from TabletBindertdp, a company based out of

Jamestown, New York, which operates the website www.tabletbindertdp.com. A review of this

website found that the company advertises and sells microcrystalline cellulose.

                                 IDENTIFICATION OF BURDICK

       22.     On or about July 17, 2020, USPS records revealed that a package addressed to

“Dale Walker” was currently at the Floral City USPS awaiting pick up. Surveillance was

established at the Floral City USPS. Law enforcement examined the package which contained

the sender name “TabletBindertdp.” Later that day, a vehicle driven by an individual later

identified as BURDICK (hereinafter, “BURDICK’S VEHICLE”) was observed parking at the

Floral City USPS. BURDICK exited BURDICK’S VEHICLE and entered the Floral City USPS.

The identification of BURDICK was made by searching the Florida Department of Motor

                                                9
  Case 1:21-cr-00047-LMB Document 2 Filed 12/28/20 Page 10 of 16 PageID# 11




Vehicles for the registered owner of BURDICK’S VEHICLE. This search revealed the Florida

Driver’s License of BURDICK, the photograph of which visually matched the individual

observed entering the Floral City USPS. A short time later, BURDICK was observed exiting the

Floral City USPS with the package addressed to “Dale Walker,” and entering BURDICK’S

VEHICLE.

       23.    Law enforcement maintained surveillance as BURDICK’S VEHICLE departed

Floral City USPS. Subsequent to the departure, law enforcement entered the Floral City USPS

and confirmed that the individual later identified as BURDICK retrieved the package addressed

to “Dale Walker.” Surveillance of BURDICK was terminated when BURDICK’S VEHICLE

entered a property located in Inverness, FL (hereinafter, “BURDICK’S RESIDENCE”).

                        VEHICLE GPS AND COVERT TRASH SEARCH

       24.    In or about July 2020, a covert camera was installed by law enforcement to

observe the driveway and garage of BURDICK’S RESIDENCE and assist with surveillance.

       25.    On or about July 31, 2020, pursuant to a federal warrant, a GPS tracker was

installed on BURDICK’S VEHICLE. A review of the GPS tracker activity between July 31 and

August 13, 2020 showed that BURDICK’S VEHICLE traveled to United States Post Offices

located in the following Florida cities, on multiple occasions: Floral City, Oxford, Tampa,

Springhill, Clermont, and Brooksville.

       26.    On August 10, 2020, the GPS tracker showed BURDICK’S VEHICLE driving in

the direction of the Tampa United States Post Office (hereinafter, “Tampa USPS”).       Law

enforcement observed BURDICK’S VEHICLE park, BURDICK exit BURDICK’S VEHICLE,

and BURDICK remove several boxes containing USPS Flat Rate Envelopes from the back of

BURDICK’S VEHICLE.           Subsequently, BURDICK entered the Tampa USPS with the

                                             10
  Case 1:21-cr-00047-LMB Document 2 Filed 12/28/20 Page 11 of 16 PageID# 12




envelopes and departed the Tampa USPS without them. Law enforcement observed 32 Priority

Mail Flat Rate Envelopes and 24 Express Mail Flat Rate Envelopes inside the mail collection

bin. All of the parcels bore the sender name and return address “Tim Bailey 3974 CR 201 #798

Oxford FL 34484.” One of the aforementioned parcels was destined for an individual residing in

Reston, Virginia. This parcel was seized.

       27.    Law enforcement reviewed the surveillance footage from the covert camera

observing BURDICK’S RESIDENCE for August 10, 2020. On that date, prior to traveling to

the Tampa USPS, BURDICK placed 3 boxes full of USPS Priority Mail envelopes in the back of

BURDICK’S VEHICLE and departed the residence.

       28.    On or about August 14, 2020, law enforcement interviewed the intended

addressee of the parcel destined for Reston, Virginia. During this interview, the addressee gave

verbal consent to open the parcel, which was found to contain 11 rectangular white pills stamped

“XANAX” on one side and “2” on the other. The addressee informed law enforcement that

he/she purchased the pills from the darknet Empire market vendor “RANGOON.” The pills

were sent to the FDA lab for testing and tested positive for flualprazolam and microcrystalline

cellulose.

       29.    On or about August 24, 2020, law enforcement conducted a covert trash recover

at BURDICK’S RESIDENCE. Several trash bags were removed from the trashcans that were

placed near the road. Included in the trash was: mail addressed to Benjamin BURDICK at

BURDICK’S RESIDENCE; a clear zip lock bag which contained white rectangular pills

stamped with “XANAX” (which were visually similar to the pills received by law enforcement

via undercover purchases made with RANGOON, and to the pills in the intercepted package

destined for Reston); shipping labels bearing return addresses of “Tim Bailey 3974 CR 201

                                              11
    Case 1:21-cr-00047-LMB Document 2 Filed 12/28/20 Page 12 of 16 PageID# 13




#798 Oxford FL 34484-7732” and “Dale Walker 7667 S Florida Ave Box 1167 Floral City FL

34436-7701”; and a receipt from TabletBindertdp for 5 kilograms of Ready Mix Tablet Binder

which indicated that it was shipped to “Dale Walker 7667 S Florida Ave Box 1167 Floral City

FL 34436-7701” on July 31, 2020. The pills were sent to the FDA lab for analysis, and tested

positive for the presence of etizolam, flualprazolam, and adinazolam.

       UNDERCOVER PURCHASE FROM RANGOON ON DARK MARKET AND
                     ADDITONAL SURVEILLANCE

         30.      On or about August 25, 2020, law enforcement visited Dark Market, another

Darknet marketplace, and observed a vendor profile using the moniker “RANGOON”

advertising for sale 4mg Xanax® bars. The advertisement stated, “These bars are pressed with 4

mgs of Alprazolam per bar.” This wording is substantially similar to the vendor advertisement

previously found on Empire Market for RANGOON, as discussed above.

         31.      On or about August 26, 2020, an undercover FDA-OCI agent ordered 50 4mg

Xanax® pills from RANGOON via Dark Market. The total cost of the purchase was $130, or

$2.60 per pill. 4 On or about September 1, 2020, the FDA-OCI agent picked up the package

ordered from RANGOON, which was found to contain 53 pills. These pills were white in color,

rectangular in shape, and bore the letters “XANAX” on one side and “2” on the other. Based on

my training and experience, these markings are consistent with the FDA approved Xanax® 2mg

pills produced by Pfizer US Pharmaceuticals Group. The pills were sent to the FDA lab for

testing and were found to contain flualprazolam.



4
 The payment was made in bitcoin directly through an escrow wallet controlled by Dark Market. The money is
held in escrow until the product is delivered, at which point the buyer releases the funds from escrow to the seller.
Law enforcement has been unable to trace the bitcoin.


                                                          12
  Case 1:21-cr-00047-LMB Document 2 Filed 12/28/20 Page 13 of 16 PageID# 14




        32.    The pills were shipped on August 26, 2020 from the USPS in Inverness FL,

located at 1400 US-41, Inverness, FL 34451 to Alexandria, Virginia in a USPS Priority Mail

Express envelope. The return address of the package was “Dale Walker, PO Box 1167, Floral

City, FL 34436.” The pills in this package were secured in two zip lock bags, which were placed

into two silver mylar bags, one yellow padded envelope, which in turn was placed in the USPS

Priority Mail Express envelope. Based on my training and experience, this method of packaging

is used in an effort to deter law enforcement efforts from determining the contents of the

package.

        33.    A review of the GPS tracker installed on BURDICK’S VEHICLE showed

BURDICK’S VEHICLE in the area of 1400 US-41, Inverness, FL 34451 at approximately 2:09

pm. on August 26, 2020.

        34.    Law enforcement reviewed footage from the covert camera observing

BURDICK’S RESIDENCE. On August 26, 2020, at approximately 1:58 pm, BURDICK placed

a box full of USPS Priority Mail envelopes in the back seat of BURDICK’S VEHICLE and

departed BURDICK’S RESIDENCE.

        35.    Law enforcement reviewed the GPS tracker activity for BURDICK’S VEHICLE

for September 2, 2020, and noted that BURDICK’S VEHICLE visited the USPS located at

19101 Cortez Blvd, Brooksville, FL 34601 at approximately 2:28 pm.

        36.    Law enforcement reviewed footage from a covert camera observing the

Brooksville USPS facility located at 19101 Cortez Blvd, Brooksville, FL 34601 for the same

date.   At approximately 2:29 pm, BURDICK’S VEHICLE was observed parking, and an

individual exited the vehicle and retrieved something from the back seat. The individual then

entered the post office.

                                              13
  Case 1:21-cr-00047-LMB Document 2 Filed 12/28/20 Page 14 of 16 PageID# 15




       37.    A review of USPS business records revealed that a package was scanned by a

USPS employee at the Brooksville USPS facility at approximately 3:08 pm that same day. This

package bore a return address of “Tim Bailey 3974 Country Road 201, Oxford FL 34484,” and

was destined for an individual in Suffolk, VA.

       38.    On or about September 9, 2020, law enforcement reviewed the GPS tracker

activity for BURDICK’S VEHICLE and noted that BURDICK’S VEHICLE visited the USPS

located at 3795 E Parsons Point Road, Hernando, FL 34442 at approximately 3:32 pm.

       39.    Law enforcement reviewed footage from a covert camera observing BURDICK’S

RESIDENCE.       On September 9, 2020, at approximately 2:52 pm, BURDICK entered

BURDICK’S VEHICLE with a see-through plastic bag containing USPS Priority Mail envelopes

and departed BURDICK’S RESIDENCE.

       40.    Law enforcement reviewed footage from a covert camera observing the Hernando

USPS facility located at 3795 E Parsons Point Road, Hernando FL 34442. On September 9,

2020, at approximately 3:32 pm, BURDICK, while wearing the same clothing that he was

observed wearing when he departed BURDICK’S RESIDENCE in BURDICK’S VEHICLE,

walked to the USPS blue collection box outside the Post Office with the same see-through plastic

bag that BURDICK was carrying when he was observed on the surveillance camera outside

BURDICK’S RESIDENCE. BURDICK then placed an unknown number of USPS Priority Mail

envelopes in the USPS blue collection box and departed the area.

       41.    Law enforcement reviewed the GPS tracker activity for BURDICK’S VEHICLE

for September 15, 2020, and noted that BURDICK’S VEHICLE visited the Floral City Post

Office at approximately 6:32 pm. As described above, the Floral City Post Office is the location

of P.O. Box 1167 in the name “Dale Walker.”

                                                 14
  Case 1:21-cr-00047-LMB Document 2 Filed 12/28/20 Page 15 of 16 PageID# 16




       42.    Law enforcement reviewed footage from a covert camera observing the Floral

City Post Office. On or about September 15, 2020, at approximately 6:32 pm, BURDICK’S

VEHICLE was observed parking and BURDICK entered the Floral City Post Office empty

handed. BURDICK then exited the Floral City Post Office with a USPS box and a USPS

Priority Mail envelope, and departed in BURDICK’S VEHICLE.

       43.    Law enforcement reviewed the footage from the covert camera observing

BURDICK’S RESIDENCE.           On or about September 15, 2020, at approximately 6:48 pm,

BURDICK arrived in BURDICK’S VEHICLE and entered BURDICK’S RESIDENCE with the

same USPS box and USPS Priority Mail Envelope.

       44.    A review of USPS business records show a USPS Flat Rate small box was

delivered to “Dale Walker” at P.O. Box 1176 at the Floral City Post Office.

       45.    On or about October 14, 2020, FDA-OCI and other law enforcement agencies

executed a search warrant at BURDICK’S residence issued by the Honorable Philip R.

Lammens, Magistrate Judge for the Middle District of Florida.          During the search, law

enforcement located a pill press machine, a powder blending machine used to mix pill

ingredients, over 14,000 suspected counterfeit alprazolam pills, bags of microcrystalline

cellulose, shipping and packaging material consistent with packaging material received by law

enforcement in undercover purchases from RANGOON, and counterfeit Florida Driver’s

Licenses in the names “Dale Walker”, “Tim Bailey,” and “Allan Crow” all bearing a photo of

BURDICK. Law enforcement also recovered the keys to P.O. Box 1176 at the Floral City Post

Office and P.O. Box 798 at the Oxford Post Office. The pills were sent to the FDA lab for

testing. Over 7,000 of these pills were marked as XANAX, but tested positive for substances

other than alprazolam – such as flualprazolam, etizolam, edinazolam, and others. Over 7,000 of

                                               15
  Case 1:21-cr-00047-LMB Document 2 Filed 12/28/20 Page 16 of 16 PageID# 17




these pills were marked as G3722, but tested positive for substances other than alprazolam –

such as amantadine. Based on my training and experience, amantadine is a drug used for the

treatment of Parkinson’s disease and influenza. Based on my training and experience, G3722 is

a mark imprinted on one type of FDA-approved generic alprazolam.

                                        CONCLUSION

       46.     Based on the foregoing, I submit there is probable cause to believe that Benjamin

Burdick knowingly sold and dispensed, and held for sale and dispensing, counterfeit drugs, in

violation of Title 21, United States Code, Sections 331(i)(3) and 333(b)(8).



                                                  Respectfully submitted,



                                                  Jacob Ellis
                                                  Special Agent
                                                  FDA – Office of Criminal Investigations




Subscribed and sworn to in accordance with Fed. R. Crim. Proc. 4.1 by telephone on
December 28
_____________,  2020.



__________________________________
           _________
The Honorable
          able Ivan DD. Davis
United States Magistrate Judge
Eastern District of Virginia




                                                16
